DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the title of the invention, “Hysteric” should read --Hysteretic--.  
Appropriate correction is required.

Claim Objections
Claims 1 is objected to because of the following informalities:
In claim 1, line 6, “third pin” should read --a third pin--.
In claim 1, line 8, “a FET-on signal” should read --an FET-on signal--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation "each switching cycle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "low-side power FET M1" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "each switching cycle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the target output voltage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 and 19 are rejected for inheriting the indefiniteness of their respective parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe et al (USPAP).
	Regarding claim 1, Isobe’s Fig. 1 shows an electronic device comprising a DC/DC boost converter, the DC/DC boost converter comprising:
OUT);
a gate driver (130) coupled to receive an FET-on signal (CLK) and to drive a gate of the power NFET (with output signal DRV); and
a digital logic circuit (the combination of elements 100, 108, 118, and 120) coupled to dynamically determine a switching frequency of the power NFET and to provide the FET-on signal, the digital logic circuit comprising an Ipeak gear-shifting circuit (100) that is coupled to dynamically change a value of a peak inductor current (hence the name, “Coil Peak Current Decision Circuit”) responsive to one or more determinations related to one of the boosted output voltage (via comparator 102) and the switching frequency (via circuit 122).
As to claims 2 and 3, counter 126 (with minimum hold) of Fig. 1 along with the flow charts of Figs. 4 and 5 show the recited limitations.
As to claims 10 and 11, any of the common nodes can be deployed as pins sin Fig. 1 refers to an integrated circuit.
As to claims 14-16, these claims are rejected for the same reasons as claims 1-3, respectively.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849